Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Inc. obtains receipt for final prospectus /NOT FOR DISTRIBUTION TO U.S. NEWS WIRE SERVICES OR DISSEMINATION IN THE UNITED STATES/ << Trading Symbols TSX - CRJ NYSE Amex - CGR >> SASKATOON, Jan. 28 /CNW/ - Claude Resources Inc. ("Claude" or the "Company") is pleased to announce that the Saskatchewan Financial Services Commission has issued a receipt for the Company's final short form prospectus dated January 28, 2010 on behalf of the Saskatchewan Financial Services Commission and on behalf of the Ontario Securities Commission. The prospectus qualifies the distribution of 12,000,000 units issuable upon exercise or deemed exercise of the 12,000,000 special warrants that were issued on December 30, 2009. Each unit will be comprised of one common share of Claude and one-half of a common share purchase warrant. Each whole purchase warrant will entitle its holder to acquire one common share of Claude at a price of $1.75 until December 30, 2011. An underwriting syndicate was lead by RBC Dominion Securities Inc. and also included Toll Cross Securities Inc., Wellington West Capital Markets Inc. and D &D Securities Company. Pursuant to the terms of the special warrant indenture governing the special warrants, all of the outstanding special warrants will be deemed to be exercised without any further action by the holders thereof immediately prior to 5:00 p.m. (Toronto time) on Tuesday, February 2, 2010, being the third business day after the date of the receipt. A copy of the final short form prospectus and the receipt are available on SEDAR under the Company's profile at www.sedar.com. Claude is a public company based in Saskatoon, Saskatchewan whose shares trade on the Toronto Stock Exchange (TSX-CRJ) and the NYSE Amex (NYSE Amex-CGR). Claude is a gold exploration and mining company with an asset base located entirely in Canada. Since 1991, Claude has produced approximately 880,000 ounces of gold from its Seabee mining operation in northeastern Saskatchewan. The Company also owns 100% of the 10,000 acre Madsen property located in the prolific Red Lake gold camp of northwestern Ontario. The securities referred to herein have not been registered under the United States Securities Act of 1933, as amended (the "U.S. Securities Act") or any state securities laws, and may not be offered or sold in the United States absent registration under the U.S. Securities Act and applicable state securities laws or an applicable exemption from the registration requirements.
